DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s correspondence filed on 9/26/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-10 are currently pending.
Claims 1-10 are elected without traverse.
Claims 11-20 are cancelled.
Claims 1-10 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant’s election without traverse of claims 1-10 in the reply filed on 9/26/22 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention.  Election was made without traverse in the reply filed on 9/26/22.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1¸ the limitation “transferring, by the computing device from the server device, ownership of the original digital print asset to at least the user device” renders the scope of the claim indefinite because it is inconsistent with the disclosure of the Specification. In the Specification, the server device is interpreted as a device configured to publish digital media assets while not owning the rights to the asset itself ([0081]). However, under broadest reasonable interpretation, the server device in the claim is interpreted as owning the asset and transferring the ownership to the user device. For purposes of examination, the limitation will be interpreted as the server device recording ownership of the asset, the ownership being held by other user devices.
By virtue of their dependence, the dependent claims are similarly rejected.
As per claim 1¸ the limitation “wherein the customized digital print asset replaces the original digital print asset” renders the scope of the claim indefinite. It is unclear how digital print assets that are stored on a distributed ledger can be replaced: data in a distributed ledger are immutable1. For purposes of examination, the limitation will be interpreted as the customized digital print asset replacing/modifying content in the original digital print asset ([0087]).
By virtue of their dependence, the dependent claims are similarly rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 20200167494 to Ozer in view of United States Patent Application Publication No. 20200244470 to Ruckriemen.

As per claim 1, Ozer teaches:
A method comprising: obtaining, by a computing device from a server device, an original digital print asset published to the server device, the original digital print asset comprising first digital content; transferring, by the computing device from the server device, ownership of the original digital print asset to at least the user device; ([0040], “FIG. 1 is a block diagram of an example system for a binder and literature exchange network. Using the system, a binder author user 102 via a computing device can access source material data 106 stored on a computing device network 108.”; [0015], “The computer program can create a list of the source data the computing device attempted to access and was denied access to, output the list of the source data to a transaction server, receive, from the transaction server, an updated list of the source data including pricing information to purchase a license to the source data, and output the updated list of the source data to the computing device.”; [0048], “A computing device is intended to represent various forms of digital computers, such as laptops, desktops, workstations, personal digital assistants, cellular phones, smartphones, tablets, servers, blade servers, mainframes, and other appropriate devices.”)
receiving, by the computing device, a first input to add second digital content to the original digital print asset; generating, by the computing device, a customized digital print asset comprising third digital content, wherein the customized digital print asset replaces the original digital print asset; the third digital content being based on the first digital content and the second digital content, modifying, by the computing device, a database to include a hash of the third digital content and an association between the original digital print asset and the customized digital print asset; and publishing, by the computing device, the customized digital print asset to the server device for distribution. ([0004], [0021], “This can include enabling interaction with literature data by the computing device such as sending literature data to a binder media file, creating a link to literature data, and adding notes to literature data, enabling interaction with user data by the computing device such as sending user data to a binder media file, creating a link to user data, and adding notes to user data, enabling interaction with binder media data such as sending binder media data to a binder media file, creating a link to binder media data, adding notes to binder media, and accepting data links to purchase access to literature data, user data, or binder media data within a binder medial file, and enabling creation of user files and/or binder media files by the computing device wherein text and/or other media can be inputted within an interactive text box and/or literature data, user created data, and/or binder media data can be quoted and/or linked within an interactive text box.”; [0040], [0044], “Binder author user 102 can also create and store binder media files 104 using source material data 106 and/or his own user inputted data on the network. Other users such as a recipient user 110 can access material such as the source material data 106 and the binder media file 104 stored on the network 108. The system can include one or more systems with which users can interact with…. FIG. 5 illustrates one embodiment of a server 302 displaying an encoded binder media file 104. First, the server begins displaying the encoded binder 502. Next, the server verifies a user computing device's user access for each quote text 504. The server then checks a user's possession of a requisite hash key for each quoted text within the binder 506. If the user does possess the requisite hash key, the server then goes through the process of decoding the quote text with the hash key 508.”)
Ozer does not explicitly teach, but Ruckriemen teaches:
modifying a distributed ledger to include a hash of a digital print asset; ([0166]-[0168], “FIGS. 1A and 1B show schematic block diagrams of a first embodiment of an exemplary system for issuing a virtual document. The virtual document is a virtual credential 210. As a result of an execution of the program instructions of the program module 148 by the processor 102, the hash 104 of the credential 210 is stored in the entry 114 of the blockchain 110, for example.”)
One of ordinary skill in the art would have recognized that applying the known technique of Ruckriemen to the known invention of Ozer would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such distributed ledger technology features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the data storage to be a distributed ledger results in an improved invention because applying said technique leverages the advantages of a distributed ledger such as enhanced security, greater transparency, and increased efficiency.
As per claim 2, Ozer teaches:
wherein obtaining the original digital print asset comprises purchasing the original digital print asset through a first digital storefront hosted by the server device. ([0015])

As per claim 3, Ozer teaches:
wherein the first digital storefront is located remotely from the computing device, and wherein the first digital storefront is accessed via a wireless interface of the computing device. ([0015])

As per claim 4, Ozer teaches:
 wherein the third digital content of the customized digital print asset comprises a first indicator, the first indicator signifying a first time that the third digital content of the customized digital print asset is accessed by a user. ([0047], “A recipient user using a second computing device can access the binder media file 104. The second computing devices requests 716 access to the binder media file 104 stored on the server. The server outputs the binder media file 718 to the second computing device, and the second computing device displays the binder media file 720. The second computing device subsequently requests access to source material data within the binder media file 722, for example attempting to view quoted material from an individual book within the binder file.”)

As per claim 5, Ozer teaches:
decoding an original digital print asset prior to generating the customized digital print asset; ([0014])
Ruckriemen teaches:
decrypting, by the computing device, the digital print asset using a first private key accessible to the computing device; ([0166]-[0168])

As per claim 6, Ruckriemen teaches:
storing, by the computing device, the first public key to the distributed ledger, wherein the distributed ledger is configured to store, for each digital print asset accessible by the computing device, an associated public key. ([0166]-[0168])

As per claim 7, Ozer teaches:
an original and customized digital print asset; (see rejection of claim 1)
Ruckriemen teaches:
encrypting, by the computing device, the digital print asset using a second public key prior to publishing the digital print asset to the server device. ([0166]-[0168])

As per claim 8, Ozer teaches:
an original and customized digital print asset; (see rejection of claim 1)
Ruckriemen teaches:
generating, by the computing device, a first block entry related to the digital print asset; and adding, by the computing device, the first block entry to a blockchain related to the original digital print asset in response to generating the digital print asset. ([0166]-[0168])

As per claim 9, Ruckriemen teaches:
storing, by the computing device, the blockchain to the distributed ledger. ([0166]-[0168])

As per claim 10, Ozer teaches:
wherein the second digital content is selected from a group consisting of: a signature of a person, annotations related to the first digital content, artwork related to the first digital content, and artwork related to the second digital content. ([0004], [0021])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 20180330756 to James discloses an invention of allowing users to insert themselves into movie clips, full movies, animations, music videos, commercials, sporting events and other videos. The method and computer apparatus, made up of one or more computer devices interconnected through the internet or network, allows the editing of existing videos by the creation of machine software code instruction templates to automate the editing of those videos, the method of allowing of users to record and edit their takes on those scenes and then insert their takes into the existing video using the automated template instructions that then automate the rendering of the new video composition. The present invention allows for the mass production of the new compositions to be streamed or shared as a custom video. The present invention also allows for the digital rights management of the original video and the newly created video, through the database structure and through metadata tags inserted into the new composite videos with the incorporation of a hierarchical database structure into a communications network of data processing devices so that metadata can be communicated between them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.ibm.com/topics/what-is-blockchain